IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

(Greenbelt Division)
)
JENNIFER L. SIEMBIEDA )
Plaintiff,
V. Civil Action No. 8:18-cv-02030-PWG
SONNY PERDUE
Defendant. :

 

PLAINTIFF’S DAMAGES DISCLOSURE STATEMENT
In accordance with the Court’s March 21, 2019 Scheduling Order, Plaintiff, Jennifer
Siembieda, hereby submits her Damages Disclosure Statement as follows:
1. Monetary Relief:
a. Back Pay Damages
Plaintiff is seeking the full measure of lost pay and benefits she experienced as a result of
defendant’s unlawful termination of her employment. Plaintiff was unemployed for
approximately five months following her termination, resulting in lost wages of approximately
$27,000. Plaintiff also seeks to recover the difference in wages, if any, between her current
position and the position she would have occupied but for her termination. This amount is
currently unknown. As noted in paragraph 2(b) below, Plaintiff alternatively seeks front pay in
lieu of reinstatement.
b. Compensatory Damages
Plaintiff is seeking fair compensation to be determined by the jury for the pain, suffering,

emotional distress, humiliation, damage to her career, and loss of enjoyment of life she
experienced as a result of defendant’s unlawful termination of her employment. Plaintiff relies
upon the judgment of the jury to determine an appropriate figure in light of the evidence that will
be introduced at trial.
c. Other Losses
Plaintiff also seeks to recover damages for the loss of sick and annual leave she
experienced, relocation expenses she incurred as a result of the termination of her employment,
and interest payments that resulted from her inability to pay loans which, in turn, resulted from
the termination of her employment.
d. Attorney Fees and Expenses
If she prevails in this matter, Plaintiff will seek an award to reimburse her for the
attorneys’ fees and expenses she incurs prosecuting this matter. Plaintiff will comply with the
Local Rules requirements regarding notice to defendant relating to fees.
a Equitable and Declaratory Relief
a. Reinstatement
Plaintiff seeks reinstatement to the position she would have held but for her unlawful
firing.
b. Front Pay
Alternatively, if the court finds for whatever reason that reinstating Plaintiff to the
position she should have held is not feasible, then Plaintiff seeks front pay to compensate her for
future financial loss.
c. Injunctive Relief
(i) Plaintiff seeks a declaration that defendant has violated her civil

rights, and an injunction against future violations.
(ii) Plaintiff also seeks appropriate record correction consistent with
the facts of this case and the above-requested relief.
Respectfully submitted,
PARGAMENT & HALLOWELL, PLLC

March 28, 2019 /s/ Jeffrey J. Pargament, Esq.
Bar No.: 12596
Frank C. Gulin, Esq.
Bar No.: 20293
Pargament & Hallowell, PLLC
1776 K Street, N.W., Suite 825
Washington, DC 20006
(202) 775-0707 (telephone)
(202) 775-0733 (facsimile)

CERTIFICATE OF SERVICE

I, Frank C. Gulin, hereby certify that on this 28th day of March 2019, I filed the
foregoing Damages Disclosure Statement with the Clerk of the Court under the Court’s CM/ECF
system, which electronically transmits a copy to the registered participants as identified on the
Notice of Electronic Filing.

/s/ Frank C. Gulin
